Citation Nr: 0627031	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 10, 
1996, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-
law


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1948 to 
January 1952 and from November 1953 to August 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted the veteran an effective date of 
October 10, 1996, for his TDIU.   


FINDINGS OF FACT

1.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to October 10, 1996.

2.  The evidence on file does not show that that the 
disabilities that the veteran was service-connected for as of 
October 10, 1996 (a low back disability, a right knee 
disability, hemorrhoids, and tinnitus) combined to preclude  
employment prior to October 10, 1996.  


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to October 10, 1996, for a TDIU.  38 U.S.C.A. § 5110 
(West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in November 2005 (after the initial 
adjudication of the veteran's claim), the veteran was not 
prejudiced by the timing of the notices contained in the 
November 2005 letter.  Following that letter, the development 
of the claim continued, and, later that month, the veteran 
responded that he had no additional relevant medical evidence 
to submit.   As a result, it is determined that the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the November 2005 VCAA 
letter.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its November 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim for an earlier effective date than October 10, 
1996, for a TDIU.  This letter informed the veteran that 
effective dates for increase were assigned based either on 
the date of receipt of claim, or the date entitlement arose, 
whichever was later.  

This letter described the information and evidence that the 
VA would seek to provide including medical records from VA 
medical centers or from the Social Security Administration, 
or records from private doctors or hospitals if the veteran 
provided enough information about the evidence so that it 
could request the records.  

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to provide enough information about 
the evidence so that the RO could request it from the person 
or agency that had it.  

Regarding the fourth element, the November 2005 letter asked 
that the veteran submit any evidence in his possession that 
pertained to his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, since the claim is one for an earlier 
effective date, only the fifth requirement, i.e., effective 
date of disability applies to the veteran's claim.  

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that the VA has fulfilled the duty to assist the 
appellant in this case.


Background

The veteran is service-connected for a low back disability, 
rated as 40 percent disabling; a right knee disability, rated 
as 30 percent disabling; impairment of sphincter control 
associated with hemorrhoids, evaluated as 30 percent 
disabling; hemorrhoids, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and, bilateral 
hearing loss, rated as noncompensably disabling.  

As of September 9, 1996, the veteran had a 50 percent 
combined rating.  As of October 9, 1996, the veteran's 
combined rating increased to 60 percent, and as of October 
10, 1996, the veteran's combined rating increased to 70 
percent.  As of October 10, 1996, the veteran's 70 percent 
rating was comprised of a 40 percent rating for his low back, 
a 30 percent rating for his right knee, a 10 percent rating 
for hemorrhoids, and a 10 percent rating for bilateral 
hearing loss.  

Private medical records were submitted from 1980 to 1993.  No 
findings were made regarding the veteran's employment status.  

The veteran submitted a claim for his back in April 1993.  At 
that time, the veteran reported working for the "Last 
Frontier Council B.S.A."  He indicated that he had not lost 
time from illness.  

The veteran submitted a claim for his back, teeth, and 
hemorrhoids in March 1994.  In the section regarding 
employability, the veteran did not make any notations.  

In an August 1994 rating decision, the RO denied service 
connection for hemorrhoids, as well as for burns of the face 
and hands.  The RO also determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
service connection for his back condition.  The veteran was 
informed of this decision in a letter dated August 19, 1994.  
He did not appeal the decision.  

In a December 1994 letter, the veteran's wife wrote that the 
Boy Scouts of America had asked the veteran to go on 
disability around 1991.  In February and June 1995 claims, 
the veteran did not discuss unemployability.  In a September 
1995 VA examination, it was noted that the veteran was 
unemployed.  In a November 1995 VA Form 1-9, no mention was 
made of unemployability.  The veteran underwent a right knee 
replacement in November 1995.  At the veteran's March 1996 
hearing, he did not testify about his employability status.  

In a July 1996 rating decision, the RO denied service 
connection for a back condition and for a right knee 
replacement.  The veteran was afforded a hearing before the 
RO in October 1996.  No mention was made of the veteran's 
employability status.  

In a July 1997 rating decision, the RO denied service 
connection for back and right knee disabilities.  In a 
September 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 40 percent rating effective September 9, 1996, 
and also granted service connection for tinnitus, and 
assigned a 10 percent rating effective October 10, 1996.  

In a March 2000 decision, the RO granted the veteran a TDIU 
rating effective October 14, 1999.  The RO based its decision 
on the fact that the veteran did not meet the schedular 
requirements for a TDIU prior to the date in question.

In an April 2004 rating decision, the RO assigned an earlier 
effective date for the veteran's TDIU rating to October 10, 
1996.  The RO based its determination upon the fact that in 
the same rating decision, the RO granted service connection 
for degenerative joint disease of the right knee, and 
assigned a 30 percent rating, effective October 9, 1996, and 
this increased the veteran's combined rating to 70 percent.  

In the March 2005 notice of disagreement, the veteran argued 
that he should have been granted an earlier effective date 
for his TDIU on an extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b).  


Analysis

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

A TDIU award is an award of  increased disability 
compensation for purposes of assigning  an effective date.  
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased  evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that: (a)  Unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for  
increase, of compensation, dependency and indemnity  
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore; (b)(2).  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110.

The regulation provides that the effective date of an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred if a claim is received within one 
year of such date.  Otherwise, the effective date is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to 
the claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(2005); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1996).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (1996).  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

The RO's assignment of October 10, 1996 (done in an April 
2004 rating decision) as the effective date for a TDIU rating 
was predicated on the fact that the veteran's combined rating 
was 70 percent on October 10, 1996.  As of October 10, the 
veteran had a 40 percent rating for his low back disability, 
a 30 percent rating for his right knee disability, a 10 
percent rating for his hemorrhoids, and a 10 percent rating 
for his tinnitus.  Prior to October 10, 1996, the veteran's 
combined rating was 60 percent, but the assignment of the 10 
percent rating for the veteran's tinnitus effective October 
10, 1996, increased the veteran's combined rating to the 
requisite 70 percent rating pursuant to 38 C.F.R. § 4.16(a).  

The veteran's 30 percent rating for his impairment of 
sphincter control was not made effective until October 14, 
1999, and the veteran has not contended that he should be 
granted an earlier effective date for it such that that issue 
might be intertwined with the claim on appeal.  Regarding the 
veteran's service-connected bilateral hearing loss, this 
disability is noncompensably evaluated, and furthermore, it 
was not made effective until June 7, 1998.  

Although the veteran's official TDIU claim was not filed 
until October 14, 1999, in an April 2004 rating decision, the 
RO granted an earlier effective date to October 10, 1996, 
because based on that decision (which granted service 
connection for a right knee disability and assigned a 30 
percent rating), the veteran met the schedular criteria for a 
TDIU on October 10, 1996, and furthermore, the veteran 
reported not having worked since August 1991 due to his 
service-connected disabilities.  However, an effective date 
earlier than October 10, 1996, for a TDIU is legally 
precluded, as the veteran only had a 60 percent combined 
rating prior to that date.  

It is the policy of the VA to rate veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disability totally disabled. 38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where 
the veteran is unemployable due the to service-connected 
disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).  Therefore, the Board must evaluate 
whether there are circumstances in the appellant's case, a 
part from any non-service-connected condition and advancing 
age, which would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Regarding the veteran's claim on an extraschedular basis, an 
assessment for extra-schedular referral required 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (1996).  The Board must determine if there was some 
service connected factor outside the norm which placed the 
veteran in a different position than other veterans with 
similar combined disability ratings.  Van Hoose, 4 Vet. App. 
at 363.  The fact that the veteran was unemployed or had 
difficulty obtaining employment was not enough as a schedular 
rating provides recognition of such.  Id.  The schedular 
criteria contemplated compensating a veteran for considerable 
loss of working time from exacerbations proportionate to the 
severity of the disability.  See 38 C.F.R. § 4.1 (1996).  
When a veteran does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a TDIU rating 
under 4.16(b), but may refer the claim to the Director, 
Compensation and Pension Service (C&P Director), for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

There is no medical basis to grant the veteran's claim on an 
extraschedular basis or, more specifically, to refer it to 
the C&P Director for extraschedular consideration.  There is 
not an examiner on record who has opined that the veteran was 
unemployable prior to October 10, 1996, because of the 
disabilities that he was service-connected for at that time, 
i.e., right knee disability, low back disability, 
hemorrhoids, and tinnitus.  Although a September 1995 VA 
examination noted that the veteran was unemployed and the 
veteran's wife indicated in a December 1994 letter that the 
Boy Scouts of America had asked the veteran to go on 
disability, no mention was made in either the examination or 
the letter as to the reason for the veteran's 
unemployability.  Furthermore, in an April 1993 claim, the 
veteran asserted that he was employed.  He did not discuss 
his employment status in February or June 1995 statements or 
in his March 1994 claim.   

In conclusion, it was not factually ascertainable that the 
criteria for a TDIU were met prior to October 10, 1996, the 
effective date of the TDIU award.  Also, the evidence does 
not show that referral of the veteran's claim for 
extraschedular consideration is appropriate.  Hence, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an earlier effective date for 
a TDIU, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107 (West 2002).  


ORDER

Entitlement to an effective date earlier than October 10, 
1996, for a TDIU is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


